Title: From Thomas Jefferson to James Fenner, 14 February 1807
From: Jefferson, Thomas
To: Fenner, James


                        
                            Feb. 14. 07.
                        
                        Th: Jefferson presents his respectful compliments to the honourable mr Fenner; he has sent him this morning
                            an invitation to dine, but should very illy obey his feelings were he not to accompany it with an apology for having
                            failed to ask this favor earlier. he always makes out himself, a list of the gentlemen who are so kind as to call on him.
                            by some accident which he does not recollect, he omitted to note mr Fenner’s name; & his invitations being taken from
                            that list, that omission has produced the effect now apologised for. he begs him to be assured that he holds mr Fenner in
                            much too high a degree of estimation, to have been guilty of such an omission intentionally, and shall remain much
                            dissatisfied with himself if mr Fenner is not persuaded of the sincerity of this explanation.
                    